IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,277-01


                         EX PARTE MATTHEW ARTHUR, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 114-2515-06-A IN THE 114TH DISTRICT COURT
                               FROM SMITH COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child

and sentenced to fifteen years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his guilty plea was involuntary, “timely pass for plea” procedures

violate the Due Process and Equal Protection Clauses, and attorney fees were assessed even though

he was found indigent.

        Applicant’s attorney-fee claim is dismissed. In re Daniel, 396 S.W.3d 545 (Tex. Crim. App.

2013). His remaining claims are denied. Accordingly, this application is dismissed in part and
                         2

denied in part.



Filed: October 7, 2015
Do not publish